

117 HRES 136 IH: Emphasizing the importance and interdependence of diplomacy and international development to American interests and national security.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 136IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Meeks (for himself and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONEmphasizing the importance and interdependence of diplomacy and international development to American interests and national security.Whereas the Department of State and its employees historically have helped resolve international disputes through diplomacy, precluding the need for the use of Armed Forces and saving American lives and taxpayer dollars;Whereas the United States Agency for International Development and its employees support efforts that enable countries and communities to progress from crisis and poverty to stability and opportunity, creating a stronger, safer world that is ultimately less reliant on foreign assistance;Whereas former Secretary of Defense James Mattis testified before Congress that If you don’t fund the State Department fully, then I need to buy more ammunition … .;Whereas the former Chairman of the United States House Committee on Foreign Affairs Ed Royce stated deep cuts to our diplomacy will hurt efforts to combat terrorism, distribute critical humanitarian aid, and promote opportunities for American workers.;Whereas the former Chairman of the United States House Committee on Foreign Affairs Eliot Engel opined that If we slash funding for diplomacy and development, we're telling our service members and the American people, we'll take our chances down the road—even if that may mean a much steeper cost in terms of American blood and American treasure.;Whereas for between just one and one-and-a-half percent of the total Federal budget, the United States International Affairs Budget supports all United States diplomacy and development objectives, which advance United States national security interests at home and abroad;Whereas the Department of State and the United States Agency for International Development are critical partners in conflict mitigation, addressing some of the root causes of fragility, state failure and terrorism in order to prevent conflict before it starts;Whereas humanitarian assistance programs funded through the United States International Affairs Budget assist vulnerable populations and help respond to humanitarian emergencies, such as famine and the growing numbers of displaced persons worldwide;Whereas global health programs funded through the United States International Affairs Budget have been a crucial driving force behind the dramatic reduction in deaths caused by diseases such as malaria and HIV around the world;Whereas United States development and diplomacy programs promote America’s economic interests and help support jobs here at home by building and opening new markets for United States exports, attracting investment to the United States, and helping American companies and workers to compete globally on a level playing field;Whereas bipartisan support in Congress has resulted in significant foreign assistance reform, ensuring more transparent, accountable, and results-driven programs; andWhereas Members of Congress have built a bipartisan legacy of support for United States diplomacy and a strong and effective International Affairs Budget: Now, therefore, be itThat the House of Representatives—(1)values and acknowledges the importance and interdependence of diplomacy and development to American interests and national security;(2)emphasizes the role of American diplomacy around the world in resolving complex issues, including preventing conflict through dialogue and negotiation;(3)affirms the importance of American development efforts and the work of our development professionals around the world in saving and improving lives, creating opportunities, and advancing democracy; and(4)supports a strong United States International Affairs Budget that demonstrates American leadership and promotes American values.